At the trial the defendant offered to prove an account in set-off. The plaintiff objected, and relied on the rule of the Court at last term, that no account shall be given in evidence as a set-off, unless it be filed one term before trial.
The defendant proved that a few days ago, the account had been presented to the plaintiff, who acknowledged it to be just and that it ought to be set off. But the Court adhered to the rule. If the defendant had filed it at the last term, the plaintiff might have then dismissed his suit and prevented the costs of this term.